Citation Nr: 1705978	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-17 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for vertigo.  

2.  Entitlement to an initial compensable rating for residuals of a left middle finger strain.  

3.  Entitlement to an initial compensable rating for a left foot heel spur.  

4.  Entitlement to an initial compensable rating for a right foot heel spur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from August 1986 to February 2011.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from the September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction currently resides with the Muskogee, Oklahoma RO.  

A brief procedural overview of the case reflects that the Veteran provided testimony before a Veterans Law Judge (VLJ) in October 2013.  Unfortunately, due to technical difficulties, a transcript was not produced, so in the December 2014 remand, the Board instructed the RO to schedule the Veteran for another videoconference hearing before the VLJ who held the initial hearing.  In an April 2016 letter, the Veteran was informed that the VLJ who conducted the October 2013 was unavailable to participate in a decision in his appeal, and his case had been reassigned to another VLJ.  However, the Veteran was also provided with the option for another Board hearing before a different VLJ.  The Veteran requested a videoconference hearing before another VLJ, and appeared and provided testimony before the undersigned in August 2016.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

The Veteran contends that his service-connected disorders are more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claims is required to allow for further development of the record.  

The Veteran's service-connected vertigo is currently rated as 10 percent disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6204 (2016).  At his last VA examination in January 2013, he reported to experience episodes of vertigo that are characterized by nausea, visual changes, a spinning sensation, balance problems, and feelings of weakness.  During his hearing, the Veteran testified that his episodes of vertigo had worsened throughout the years, and recounted several recent episodes wherein he felt as though his world started "flipping over."  The Veteran described feeling nauseous, dizzy and disoriented during these episodes, and testified that he often stumbles, staggers and loses his balance following these incidents.  According to the Veteran, he experiences dizzy spells two to three times a month, and went to the hospital in 2014 due to his symptoms of dizziness and light-headedness.  See Hearing Transcript, pp. 3-6.  

Review of the claims file is absent any documentation of this hospital report.  VA has a duty to make a reasonable effort to obtain identified private treatment records.  See 38 C.F.R. § 3.159 (c)(1).  In light of the fact that these records are pertinent to the appeal, the claim must be remanded to attempt to obtain the specified treatment records.  

With respect to his service-connected residuals of the left middle finger strain, the Board notes that this disability is evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5024-5229 (2016).  During his hearing, the Veteran testified that the left middle finger injury damaged a number of nerves throughout his forearm, and he now experiences a tingling sensation in the lower forearm, as well as weakness in his hands due to this injury.  According to the Veteran, he is unable to lift anything or do anything with his left hand because moving this hand is painful.  When asked whether he had discussed his neurological symptoms at his last VA examination, the Veteran did not recall reporting these symptoms during this examination.  The Veteran further stated that his strain of the left middle finger affects his day-to-day activities in that he has to rely heavily on his right hand and arm to carry out his daily activities.  See Hearing Transcript, pp. 6-9.  

The more recent VA treatment records reflect that the Veteran submitted a general inquiry to the VA medical center (VAMC) in November 2016 indicating that the pain in the left middle finger now radiates throughout the wrist, forearm, elbow and lower bicep region.  According to the Veteran, these symptoms had been ongoing for several weeks and appeared to be worsening.  The Veteran requested an appointment with his primary care physician so he could obtain a referral for a specialist.  Indeed, the record reflects that the Veteran has not been afforded another VA examination in connection to his vertigo and strain of the left hand middle finger since January 2013, more than four years ago.  

When a claimant alleges that his or her service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination - particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  While a new examination is not required simply because of the time which has passed since the last examination, VA's General Counsel has indicated that a new examination is appropriate when there is an assertion of an increase in severity since the last examination. VAOPGCPREC 11-95 (1995).  Consequently, a new examination is warranted for the purpose of determining the current severity of the Veteran's disabilities.  

The Veteran's service-connected right and left foot heel spurs are evaluated as noncompensably disabling, pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2016).  He was most recently afforded a VA examination in connection to these disabilities in January 2013, during which time, he reported to experience pain in his feet, and specifically pain in the heels and arches of his feet, since service.  According to the Veteran, he experiences pain every time he bears weight on his feet.  Upon conducting a physical evaluation of the Veteran, the VA examiner diagnosed him with having calcaneal spurs.  However, she (the examiner) did not address whether these disabilities were moderate, moderately severe, or severe in nature, in accordance with the pertinent rating criteria under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  During his hearing, the Veteran testified that his feet hurt all the time, and he is unable to stand longer than fifteen minutes.  See Transcript, pp. 9-10.  

Moreover, the United States Court of Appeals for Veterans Claims (the Court) recently held that the plain language of § 4.59 indicates that the regulation is not limited to the evaluation of musculoskeletal disabilities under diagnostic codes predicated on range of motion measurements.  See Southall-Norman v. McDonald, ___ Vet. App. ___, No. 15-1357, 2016 WL 7240720, at *4 (Dec. 15, 2016).  The Court held that § 4.59 is applicable to the evaluation of musculoskeletal disabilities involving actually painful, unstable, or malaligned joints or periarticular regions, regardless of whether the diagnostic code under which the disability is being evaluated is predicated on range of motion measurements.   Id. at *6.  

Southall-Norman must be understood in the context of Correia v. McDonald, 28 Vet. App. 158 (2016), because the issue in Southall-Norman was whether the holding in Correia applied to musculoskeletal disabilities rated under diagnostic codes that were not based on range of motion.  The Court held that it did.  In Correia, the Court held that the last sentence of § 4.59 required that examination of the joints involved included testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

In this case, the evidence shows the Veteran reported that his right and left foot heel spurs have been manifested by painful motion throughout the appeal period.  In light of the fact that the January 2013 VA examiner did not address the severity of the Veteran's right and left foot disorders, and given the Court's holding in Southall-Norman v. McDonald, the Board finds that the Veteran should be scheduled for another VA examination in connection to his right and left foot heel spurs.  

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A (c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records from December 2016 to the present.  

2.  Ask the Veteran to identify any private medical care providers who treated him for the claimed disabilities.  After securing any necessary authorization, obtain records from any identified providers.  

3.  Upon receipt of all additional records, the Veteran should be afforded an appropriate VA examination, preferably with an otolaryngologist (ear, nose & throat (ENT) specialist), to assess the severity of his service-connected peripheral vestibular disorder.  The entire claims file must be made available to the examiner in conjunction with the examination.  All indicated evaluations, tests and studies are to be performed.  

The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected peripheral vestibular disorder in accordance with 38 C.F.R. § 4.87, Diagnostic Code 6204 (2016).  In particular, the VA examiner should discuss whether the Veteran's vertigo is manifested by dizziness and occasional staggering.  

The examiner must also comment on the functional impairment caused by the Veteran's vertigo.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

4.  Then, the Veteran should be afforded another VA examination in connection to his residuals of the left middle finger strain.  The entire claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected residuals of the left middle finger strain and address the rating criteria as found in 38 C.F.R. § 4.71a, Diagnostic Code 5229 (2016).  Specifically, the examiner should discuss whether there is a gap of one inch (2.5 centimeters (cm)) or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.  

The VA examiner must also address the Veteran's contentions that his left middle finger disability results in limitation of motion, decreased strength and decreased dexterity, and numbness, pain and a tingling sensation throughout the wrist and forearm.  In addition, the VA examiner should also address the Veteran's contentions that the left middle finger disability has resulted in nerve damage.  Appropriate examinations, including orthopedic, muscle and/or nerve examinations, must be provided to address these issues if necessary. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158 (2016), the examiner must test and record the range of motion for the left and right middle fingers in active and passive motion as appropriate.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner must comment on the functional impairment caused by the Veteran's residuals of the left middle finger strain.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

5.  Then, schedule the Veteran for one or more VA examinations to determine the current nature and severity of his right and left foot heel spurs.  The entire claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  
	
The designated VA examiner must indicate all present symptoms and manifestations attributable to the Veteran's service-connected foot disorders and address the rating criteria as found in 38 C.F.R. § 4.71, Diagnostic Code 5284 (2016).  In particular, the VA examiner should discuss whether the Veteran's right and left foot heel spurs are moderate, moderately severe, or severe in nature.  Full range of motion testing should be performed where possible.  The joint(s) involved should be tested in both active and passive motion, and in weight-bearing and non weight-bearing motion.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner must comment on the functional impairment caused by the Veteran's right and left foot heel spurs.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

6.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issues on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




